69100: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-20690: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 69100


Short Caption:THE COMM'N. ON ETHICS OF THE STATE OF NEVADA VS. HANSENCourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 15OC000761BClassification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/04/2015 / Levitt, LansfordSP Status:Completed


Oral Argument:03/05/2018 at 10:00 AMOral Argument Location:Carson City


Submission Date:03/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeCity of RenoKarl Schleigh Hall
							(Reno City Attorney)
						Jonathan D. Shipman
							(Reno City Attorney)
						


Amicus CuriaeNevada State Contractors BoardLouis A. Ling


Amicus CuriaeThe State of Nevada Board of Medical ExaminersAaron B. Fricke
							(State Board of Medical Examiners)
						Robert G. Kilroy
							(State Board of Medical Examiners)
						Jasmine K Mehta
							(State Board of Medical Examiners)
						


AppellantThe Commission on Ethics of the State of NevadaTracy L. Chase
							(State of Nevada Commission on Ethics)
						Yvonne M. Nevarez-Goodson
							(State of Nevada Commission on Ethics)
						


RespondentIra D. HansenBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Eileen G. O'Grady
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


RespondentJim WheelerBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Eileen G. O'Grady
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						





Docket Entries


DateTypeDescriptionPending?Document


11/04/2015Filing FeeAppeal Filing fee waived.  State/County/Municipality.


11/04/2015Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)15-33583




11/04/2015Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.15-33585




11/04/2015Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt.15-33610




11/12/2015Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation and should be removed from the settlement program.15-34546




11/16/2015Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.15-34979




11/19/2015Transcript RequestFiled Certificate that no Transcript is Being Requested.15-35365




11/24/2015Docketing StatementFiled Docketing Statement Civil Appeals.15-36042




12/07/2015MotionFiled Respondents' Motion to Exceed Page Limit for Respondents' Motion to Dismiss Appeal for Lack of Appellate Jurisdiction, Etc.15-37213




12/21/2015Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the motion to dismiss received on December 7, 2015.  Appellant shall have 7 days from the date of this order to file and serve a response to the motion that shall not exceed 18 pages, and respondents shall have 5 days from service of the response to file and serve any reply.15-38941




12/21/2015MotionFiled Respondents' Motion to Dismiss Appeal for Lack of Appellate Jurisdiction, Etc.15-38942




12/22/2015Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Response to Motion to Dismiss Appeal due: January 14, 2016.15-39185




01/15/2016MotionFiled Opposition to Respondents' Motion to Dismiss Appeal for Lack of Appellate Jurisdiction.16-01457




01/25/2016Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents reply to response to motion to dismiss appeal for lack of appellate jurisdiction due: February 9, 2016.16-02469




02/02/2016MotionFiled Stipulation and Order Extending Brieifing Schedule Until Issuance of Decision on Motion to Dismiss.16-03517




02/10/2016MotionFiled Respondents' Motion to Exceed the Page Limit for their Reply in Support of their Motion to Dismiss Appeal for Lack of Appellate Jurisdiction, Etc.16-04350




02/17/2016Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's response to the motion to exceed the page limit for respondents' reply due: March 7, 2016.16-05127




03/08/2016MotionFiled Opposition to Respondents' Motion to Exceed Page Limit for Respondents' Reply in Support of Motion to Dismiss Appeal for Lack of Appellate Jurisdiction, etc. and Appellant's Motion to Strike.16-07286




03/15/2016MotionFiled Respondents' Reply in Support of their Motion to Exceed the Page Limit for their Reply in Support of their Motion to Dismiss Appeal for Lack of Appellate Jurisdiction, Etc.16-08110




03/17/2016MotionFiled Respondents' Response in Opposition to Appellant's Motion to Strike.16-08443




03/23/2016MotionFiled Appellant's Reply in Support of Appellant's Motion to Strike.16-09245




09/21/2016Order/ProceduralFiled Order Submitted For Decision Without Oral Argument. (RESCINDED PER 9/21/16 ORDER.)16-29235




09/21/2016Order/Clerk'sFiled Order. On September 21, 2016, an order submitting this matter for decision without oral argument was erroneously filed in this matter. Accordingly, the order is hereby rescinded.16-29365




11/28/2016Order/ProceduralFiled Order.  Appellant's motion to strike is denied.  Respondents' motion to exceed the page limit for their reply in support of their motion to dismiss this appeal is granted.  The clerk of this court shall file the reply received on February 10, 2016, and the supplemental exhibits to the motion to dismiss, received on February 17, 2016.  Briefing in this appeal is suspended pending further order of this court.  fn1[Based on this order, we take no action on the parties' stipulation to extend the briefing schedule, filed February 2, 2016.]16-36735




11/28/2016MotionFiled Respondents' Reply in Support of their Motion to Dismiss Appeal for Lack of Appellate Jurisdiction, Etc.16-36736




11/28/2016AppendixFiled Respondents' Supplemental Exhibits to Their Motion to Dismiss Appeal for Lack of Appellate Jurisdiction, Etc.16-36737




06/29/2017Opinion/DispositionalFiled Authored Opinion. "Appeal dismissed." Before: Pickering/Hardesty/Parraguirre. Author: Hardesty, J. Majority: Hardesty/Parraguirre. Pickering, J., dissenting. 133 Nev. Adv. Opn. No. 39. SNP16P-KP/JH/RP  (OPINION VACATED PER ORDER 12/20/17).17-21671




07/07/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petition for Rehearing due: July 31, 2017.17-22533




08/01/2017Post-Judgment PetitionFiled Appellant's Petition for Rehearing.17-25425




08/01/2017Filing FeeRehearing Filing fee waived. State/County/Municipality.


08/01/2017Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondents' Answer due: 15 days.17-25501




08/03/2017BriefFiled City of Reno's Amicus Curiae Brief Supporting Appellant's Petition for Rehearing.17-25901




08/10/2017MotionFiled Motion for Leave to File Amicus Curiae Brief in Support of the Commission on Ethics of the State of Nevada's Petition for Rehearing.17-26828




08/11/2017MotionFiled Nevada State Contractors Board Motion to File Amicus Curiae Brief In Support Of Petition For Rehearing. (DETACHED AMICUS BRIEF FROM MOTION AND RETURNED UNFILED PER 8/23/17 ORDER.)17-26972




08/16/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Answer to the Petition for Rehearing due: August 30, 2017.17-27349




08/23/2017Order/ProceduralFiled Order Granting Motions and Rejecting Briefs. The motions for leave to file amicus briefs in support of appellant's petition for rehearing are granted. However, we are unable to file the submitted amicus briefs at this time because they contain formatting deficiencies.  We direct the clerk of this court to reject the brief submitted via E-Flex on August 9, 2017, and detach the brief from the motion filed on August 11, 2017, and return it unfiled. The Nevada State Board of Medical Examiners and the Nevada State Contractors Board Amicus Briefs due: 5 days. Respondents Answer to Petition for Rehearing due: September 15, 2017.17-28231




08/23/2017BriefFiled Amicus Curiae Brief of the Nevada State Board of Medical Examiners in Support of the Commission on Ethics of the State of Nevada's Petition for Rehearing.17-28371




08/24/2017BriefFiled Nevada State Contractor Board's Amicus Curiae Brief In Support Of Petition For Rehearing.17-28461




09/18/2017Post-Judgment PetitionFiled Respondents' Answer to Petition for Rehearing.17-31336




09/29/2017Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  Pickering, J., dissenting.17-33162




10/03/2017Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. Updated Docket Sheet.17-33555




10/05/2017Order/Clerk'sFiled Order Granting Telephonic Extension. Petition for En Banc Reconsideration due: October 30, 2017.17-33845




10/31/2017Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration.17-37266




10/31/2017Filing FeeRehearing Filing fee waived


11/03/2017MotionFiled Nevada State Contractors Board's Motion To File Amicus Curiae Brief In Support Of Petition For En Banc Reconsideration.17-37771




11/03/2017Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration.  Respondent's Answer due:  15 days.17-37801




11/09/2017MotionFiled Motion for Leave to File Amicus Curiae Brief in Support of the Commission on Ethics of the State of Nevada's Petition for En Banc Reconsideration.  (DETACHED AMICUS BRIEF AND FILED SEPARATELY PER ORDER 11/17/17.)17-38789




11/17/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Answer to Petition for Rehearing due: December 4, 2017.17-39694




11/17/2017Order/ProceduralFiled Order Granting Motions.  The clerk of this court shall detach the amicus brief from the Board of Medical Examiners' motion filed on November 9, 2017, and file it separately.  The Contractors Board shall have until November 27, 2017, to file and serve its amicus brief.17-39769




11/17/2017BriefFiled The State of Nevada Board of Medical Examiners' Amicus Brief.17-39777




11/21/2017BriefFiled Nevada State Contractors Board's Amicus Curiae Brief In Support Of Petition For En Banc Review.17-40312




12/05/2017Post-Judgment PetitionFiled Respondents' Answer to Petition for En Banc Reconsideration.17-41730




12/20/2017Post-Judgment OrderFiled Order Granting En Banc Reconsideration.  This appeal is reinstated and the opinion dismissing the appeal entered on June 29, 2017, is hereby vacated.  The clerk of this court is directed to schedule this appeal for argument before the en banc court on the next available calendar.17-43997




01/22/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, March 5, 2018, at 10:00 a.m. for 30 minutes in Carson City.18-02811




02/16/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-06429




02/27/2018Notice/IncomingFiled Notice of Appearance at Oral Argument (Tracy Chase and Yvonne Nevarez-Goodson to argue on behalf of Appellant Nevada Commission on Ethics).18-07572




02/27/2018Notice/IncomingFiled Notice of Appearance at Oral Argument (Kevin Powers to argue on behalf of Respondents Ira Hansen and Jim Wheeler).18-07701




02/27/2018BriefFiled Appellant's Notice of Supplemental Authorities Pursuant to NRAP 31(e).18-07758




03/01/2018Notice/IncomingFiled Respondents' Response to Notice of Supplemental Authorities.18-08268




03/05/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/31/2018Opinion/DispositionalFiled Authored Opinion. "Appeal dismissed." Before the court En Banc. Author: Hardesty, J. Majority: Hardesty/Cherry/Gibbons/Parraguirre. Pickering, J., with whom Douglas, C.J., and Stiglich, J., agree, dissenting. 134 Nev. Adv. Opn. No. 40. EN BANC18-20690




06/25/2018RemittiturIssued Remittitur.18-24089




06/25/2018Case Status UpdateRemittitur Issued/Case Closed.


07/09/2018RemittiturFiled Remittitur. Received by County Clerk on June 26, 2018.18-24089





Combined Case View